DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.
Response to Arguments
Applicant argues that Armes teaches that micellation is performed at pH 7.2 and that Armes teaches away from a low pH because this is the pH range that they disclose.  This is not persuasive.  Regardless of whether Armes teaches that micellation can occur at lower pH values, Armes teaches that the pH is adjusted to 2 after micellation not during (¶ 0101).  Thus, even if Armes did teach away from micellation at lower pH values, it still teaches the claim limitation of providing a dispersion having a pH of 2 because Armes teaches that the composition is redispersed at 2 pH to form the composition.
Applicant further argues that there would be no predictable expectation of success using the polyampholytes of Yano in Armes.  Applicant supports this assertion by pointing to the examples in the pending application which show that micellation at the higher pH values of Armes leads to particle sizes much larger than 100 nm.  This is not persuasive.  The examples cited by applicant also show that micellation isn’t even possible using a cationic polymer (as used in Armes) (¶ 0133).  Therefore, there must be some other feature involved in applicant’s examples which is not claimed that is causing a different result.  Said differently, the evidence is not sufficient to show that micellation would not occur 
Applicant further argues that the proposed modification would alter the principle of operation of Armes by shifting the pH at which micellation is performed.  This is not persuasive.  Nothing in claim 1 requires a specific pH for micellation and the rejection does not suggest modifying the pH used during micellation.  Instead, Armes teaches that the initial dispersion is at a first pH of 2 which is then adjusted to 7.2 for the purposes of forming the shelled micelles and the re-dispersed at a pH of 2.  Claim 1 only requires that the final composition be at a pH of 2.
As for new claim 30, these arguments concerning the combination of Armes and Yano are persuasive.  Nothing in Armes suggests that micellation could reliably occur at a pH of 2-6 with the same results.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10, 11 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armes et al. (US 2010/0009001) in light of Yano et al. (US 2010/0069237).
Claims 1, 2, 10, 11 and 26:  Armes teaches hybrid organic-inorganic core-shell nanoparticles formed by providing colloidal organic polymers as a template; adding a silicon oxide precursor and forming a silica shell on the core particles, the particles being 37 nm (¶¶ 0028-0034; 0072-0073).  Armes further teaches that these core-shell nanoparticles are dispersed in an aqueous ethanol solution having a pH of 2 (¶¶ 0046, 0055, 0101).  Armes further teaches that the nanoparticles are used in an optical coating composition (¶ 0039).
Armes teaches that the core polymer is based on a copolymer of amino-based and alkyl methacrylates, but fails to expressly teach that the core polymer is a polyampholyte.  Yano, however, 
Yano teaches that coated the amphoteric polymer has a size of 50-100 nm and that the coating is thickness of the coating is 30-400 nm (¶¶ 0064, 0068).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected core particles of 20-70 nm with the predictable expectation of success.
Claims 4-6, 17, 18, 20-22, 24-25 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armes and Yano in light of Ohashi et al. (US 2006/0269724).
Claims 4-6, 17, 18 and 20-22:  Armes teaches that the particles are used in an antireflection film (¶ 0039), but fails to teach how the film is formed.  Ohashi teaches forming of an antireflection film comprising silica particles and explains that such a film is formed by providing a dispersion of the silica particles with a solvent and an alkoxy silane binder wherein the binder bonds with the particles (i.e. claimed functional compound) (¶¶ 0015, 0097, 0106).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the particles of Armes in a mixture comprising a solvent and binder in order to have formed the antireflective coating.
Claims 24-25:  Armes teaches that the particles are used in an antireflection film (¶ 0039), but fail to teach that they are deposited on a glass substrate for a solar module.  Ohashi teaches that antireflection films are suitable formed on glass substrates covering photoelectric cells (i.e. claimed solar modules) (¶ 0144).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the film of Armes on a glass cover in a solar module with the predictable expectation of success.
Claims 28 and 29:  Ohashi further teaches that the amount of silica in the antireflection film can be adjusted in order to control the antireflection properties and strength of the film (¶ 0134).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mass% of 70% or more in the final film and a coating composition concentration of 1-20 mass% with the predictable expectation of success depending on the desired antireflection and strength properties in the final film.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests that the process of claim 1 could be performed at a pH of 2-6 in step c) to form the claimed product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712